DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    Claim(s) 1-2, 3, 4-6, 10-13, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher et al (US 2018/0366343)
    Fisher discloses an atomic layer etching method by using an atomic layer etching apparatus (page 4, para 0063) comprising:  a process chamber 400 having a sealed process space (page 4, para 0065, fig. 4A), a gas injection unit 408 installed at an upper side in the process chamber to inject a gas into the process space (page 4, para 0065, fig. 4A), a substrate support 404 installed at a lower side in the process chamber and on which a substrate is seated ( fig. 4A); and a remote plasma generation device ( page 5, para 0073), the atomic layer etching method comprising:


a modification process of modifying a surface laver of the substrate by radicalizing a NF 3/CF 4/ a modification gas containing a halogen gas except hydrogen fluoride (HF) through the remote plasma generation device coupled to the process chamber ( page 5, para 0071-0073)
 and supplying the radicalized modification gas onto the substrate after the substrate
 preparing process ( page 5, para 0071)
 a pump-out/first purge process  of purging the surface laver ( page 4, para 0065, page 5, para 0068)
 a surface layer removal process of removing the surface layer modified in the modification process by supplying Sn(acac) 2 vapor/a metal-containing precursor to the surface layer ( page 5-6, para 0080-0081)
   a second pump-out/purge process of purging a surface of the substrate (page 5, para 0068, page 6, para 0088)
 Regarding claim 2, Fisher discloses that the remote plasma generation device radicalizes the modification gas by using one of a capacitor coupled plasma (CCP) method, an inductively coupled plasma (ICP) method ( page 4, para 0073-0074)
Regarding claim 3, Fisher discloses that the modification process and the surface layer removal process form one cycle, and the one cycle is repeated several times (page 6, para 0088)
 Regarding claims 4-5, 6, Fisher discloses that a process pressure of the modification process is equal to the process pressure (20 mtorr) of the surface layer removal process (page 4, para 0065-0066)

Regarding claims 13-14, 15-16, Fisher discloses a post- processing process of post-processing the surface of the substrate by supplying hydrogen gas/a post-processing gas to remove a halogen compound remained on the surface of the substrate after the surface layer removal process (page 4-5, para 0067-0068)
Regarding claim 17, Fisher discloses that the post-processing process is performed by a plasma method (page 4, para 0067)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2018/0366343) as applied to claim(s) 1-2, 3, 4-6, 10-13, 14-17 above and further in view of Chuang et al (US 2018/0184970)
      The features of claim 1 are set forth in the paragraph 2 above. Unlike the instant claimed inventions as per claims 7-9, Fisher fails to disclose the limitation of wherein a distance (H) 
  Chuang discloses a plasma etching process comprises a step of varying a distance H 2 /H 3 between the substrate support and the substrate 10 in the plasma etching process ( page 3, para 0036, figs 3A-3B)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fisher’s method by varying a distance (H), between the substrate support and the substrate, to any desirable distances including the claimed distances 
 in the modification process and the surface layer removal process to control the etch rate of the edge region of the wafer allowing a more uniform etching profile to be achieved across the wafer as taught in Chuang ( page 1, para 0010)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tapily et al (US 2017/0243755)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713